IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JEFFREY CRIPPEN,                         §
                                          §
       Defendant Below,                   §   No. 68, 2019
       Appellant,                         §
                                          §   Court Below: Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   C.A. No. K17M-08-008
                                          §
       Plaintiff Below,                   §
       Appellee.                          §


                           Submitted: March 28, 2019
                           Decided:   April 2, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.


                                       ORDER

      After consideration of the notice to show cause, the appellant’s response, and

the State’s response, it appears to the Court that:

      (1)    On February 18, 2019, the appellant, Jeffrey Crippen, filed a notice of

appeal from a Superior Court order dated December 28, 2018, denying his

application for return of property under 16 Del. C. § 4784 and Superior Court Civil

Rule 71.3. Under Supreme Court Rule 6, a timely notice of appeal should have been

filed on or before January 28, 2019.
       (2)    A notice of appeal must be timely filed to invoke the Court’s appellate

jurisdiction.1 The jurisdictional defect created by the untimely filing of a notice of

appeal cannot be excused unless the appellant can demonstrate that the delay in filing

is attributable to court-related personnel.2

       (3)    On February 18, 2019, the Senior Court Clerk issued a notice directing

Crippen to show cause why this appeal should not be dismissed as untimely filed.

In response to the notice to show cause, Crippen states that he mailed the notice of

appeal in time for it to be received by the deadline for filing his appeal, but because

he used an incorrect mailing address, the mail was returned to him as undeliverable

after the deadline had passed.           Crippen’s statements are consistent with the

envelopes in which he mailed his notice of appeal and with the mail log of the James

T. Vaughn Correctional Center (“JTVCC”), where Crippen is incarcerated.

       (4)    Although Crippen does not explicitly state that prison personnel

provided him with the incorrect mailing address, he cites Phillips v. State,3 in which

the prison law library provided the appellant with an inaccurate mailing address,

resulting in an untimely appeal. In Phillips, the Court, with the State’s agreement,

remanded the case for the Superior Court to vacate and reissue its order so that the

appellant would have an opportunity to file a timely notice of appeal.


1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
3
  2018 WL 3524659 (July 20, 2018).


                                                  2
       (5)    In this case, the Court directed the State to respond to Crippen’s reliance

on Phillips and to file a copy of the address list that the JTVCC law library provides

to prisoners for the filing of appeals. The State included with its response an

affidavit from a member of the law library staff, which indicates that since June

2018, the JTVCC law library has not maintained a court address list for inmate use,

but rather provides inmates with addresses from the applicable court’s website. The

affidavit further indicates that the address that the JTVCC provides for the Delaware

Supreme Court is 55 The Green, Dover, DE 19901, which is this Court’s correct

mailing address.

       (6)    Crippen’s response to the notice to show cause does not provide a basis

for excusing the untimely filing of the notice of appeal. A notice of appeal must be

received by the Court within the applicable time period to be effective.4 Prison

personnel are not court-related personnel.5 Nor has Delaware adopted a rule similar

to the federal prison mailbox rule, which deems a notice of appeal as filed at the time

it is delivered to prison authorities for mailing.6 Because the record does not reflect

that Crippen’s failure to file a timely notice of appeal is attributable to court-related

personnel, the appeal must be dismissed.




4
  DEL. SUPR. CT. R. 10(a).
5
  Phillips, 2018 WL 3524659, at *1.
6
  Schafferman v. State, 2016 WL 5929953 (Del. Oct. 11, 2016).


                                             3
     NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                BY THE COURT:


                                /s/ Collins J. Seitz, Jr.
                                       Justice




                                  4